 
 
I 
111th CONGRESS
1st Session
H. R. 2775 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2009 
Mr. Higgins (for himself, Mr. Hinchey, Mr. McGovern, Mr. Jackson of Illinois, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit, as a banned hazardous substance, certain household dishwashing detergent containing phosphorus. 
 
 
1.FindingsCongress finds that—
(1)phosphorus loading of surface waters can stimulate the growth of weeds and algae, and that such growth can have adverse environmental, health, and aesthetic effects;
(2)household detergents contribute to phosphorus loading, and limits on detergents containing phosphorus can significantly reduce the discharge of phosphorus into the surface and ground waters;
(3)household detergents containing no or very low phosphorus are readily available, and over 30 percent of the United States population lives in areas with a ban on detergents containing phosphorus;
(4)phosphorus limits on household detergents can significantly reduce treatment costs at those sewage treatment facilities that remove phosphorus from the waste stream;
(5)while significant reductions of phosphorus from laundry detergent have been accomplished without Federal regulation, similar progress in reducing phosphorus contributions from dishwashing detergents has not been achieved; and
(6)detergents containing no or very low phosphorus are not readily available for commercial and industrial use, and this Act is not intended to affect the sale or distribution of such items.
2.Phosphorus in dishwashing detergent
(a)Regulation as a banned hazardous substanceNot later than 270 days after the date of enactment of this Act, the Consumer Product Safety Commission, pursuant to section 3 of the Federal Hazardous Substances Act (15 U.S.C. 1262), shall issue regulations declaring dishwashing detergent intended for individual household use that contains phosphorus to be a banned hazardous substance under such Act.
(b)DefinitionAs used in this Act and for purposes of the regulations required under subsection (a), the term dishwashing detergent intended for individual household use means any soap or detergent marketed for the purpose of washing dishes and intended for use in individual households. 
 
